DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 10/30/2020 have been received, to which the Applicant is thanked. The Applicant has overcome the 112b rejection of record, and it has been withdrawn from consideration. The Applicant has overcome the Drawing Objections of record, with the amendments to Figure 1 on the Replacement sheet filed 10/30/2020 being acceptable to show the first and second power cables, however, the amendments to Figure 5 to show the first and second power cables to not only be connected to the vent box, but to show the first power cable placed in electrical connection with the second power cable inside the vent box, where previously no cables were depicted as originally filed 6/14/2018, which constitutes new matter; see below for more information.

Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 10 regarding Vartiainen being directed towards a closed circulation system with support from a recitation from Paragraph 24 that is stated to teach away from an enclosure to “vent”,
The examiner respectfully responds the cited paragraph by the Applicant was seemingly used to establish a closed circulation system of Vartiainen that refers to element 1 as the vent box, which the rejection cites element 8 as the vent box which does comprise the structural and functional limitations of 

In response to Applicants argument on pages 10-11 regarding a list of individual limitations from a collection of claims that claim to again “teach away” from an enclosure, as well as Hughes lacking to cure the deficiencies of Vartiainen that the Applicant states at the bottom of page 11 including Hughes failing to specifically disclose the concept of gases traveling from the wellbore along and inside the second power cable are released through the vent box, Hughes not disclosing that the vent box is configured to release gases from the power cable, and the combination of Vartiainen and Hughes each fail to disclose a vent box that includes upper and lower vents in claims 1, 6, & 11,
 The examiner respectfully responds the idea of the prior art teaching away from the claimed enclosure has been addressed above, with the cited instances being a duplication of the previously rejected claim language, which can be found rejected within the Non-Final Rejection and below in this Final action; additionally, the structure and functionality of Hughes is capable of performing the argued limitations of having gas travel from the wellbore along and inside the second power cable and be released through the vent box, as well as being configured to release gases from the power cable, as Hughes has provided the same structure as the instant application. Finally, the Applicant argues that the combination of Vartiainen and Hughes fail to disclose a vent box as contemplated by claims 1, 6, & 11 that includes upper and lower vents, however, the Examiner would direct the Applicant to the Non-Final and Final rejection below for disclosure from Vartiainen and Hughes of a vent box that includes upper and lower vents, of which the Examiner would like to point out that claim 11 specifically does not require limitations of a lower vent, rendering the Applicants argument moot.

New Matter

The amendment filed 10/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new 
• Figure 5 of the Drawings filed 10/30/2020 shows elements of the disclosure that were not previously disclosed in Figure 5 of the originally filed disclosure dated 06/14/2018, with the new matter being identified as depicting the first power cable 112 placed in electrical connection with the second power 112 cable inside the vent box.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 4 & 9 respectively recite the limitation “means for grounding the cable”, to which upon a review of the Specifications dated 06/14/2018, the Examiner was able to locate subject matter in ¶0017 pertaining to the cable clamps for grounding the cable.
Claims 2 & 7 respectively recite the limitation “a means for locking the door”, to which upon a review of the Specifications dated 06/14/2018, the Examiner was able to locate subject matter in ¶0016 pertaining to a padlock mechanism 130 for locking the door.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598).

Regarding claim 1, Vartiainen (US 2007/0030651) shows a system, wherein the system comprising: a vent box (8, Fig. 1), wherein the vent box comprises: a front (Fig. 1 – the vent box 8 comprises of a front wall), wherein the front has a front upper edge (Fig. 1 – the front wall has a front upper edge); a back (Fig. 1 – the vent box 8 comprises of a back wall), wherein the back has a back upper edge (Fig. 1 – the back wall comprises of an upper edge); a pair of opposing sides (Fig. 1 – the vent box comprises of a pair of opposing sides), wherein each of the pair of opposing sides has a side upper edge (Fig. 1 – the pair of opposing sides comprise each of side upper edges); a bottom connected to the front (Fig. 2 – the vent box 8 comprises of a bottom, which can be seen in Fig. 2 as the element in which element 15 is formed on), the back and the plurality of sides (Fig. 1/2), wherein the bottom includes one or more lower vents (15, Fig. 2) that extend through the bottom (Fig. 1/2) and place the interior in communication with the atmosphere (The Oxford English Dictionary defines Atmosphere; 1.b. “The mass of aeriform surrounding the earth, the whole body of terrestrial air”. The Examiner is interpreting the lower vents place the interior to be in communication with the atmosphere, as the lower vent transfers air); an interior defined by the front, the back, the pair of opposing sides and the bottom (Fig. 1 – the interior comprises of the front, back, pair of opposing side walls, and bottom); a plurality of upper vents (Fig. 1 – two vents in the upper wall of the vent box 8 connecting airflow to element 14) positioned along the front 
However, Vartiainen lacks showing a pumping system, wherein the pumping system is configured to recover fluids from a wellbore to surface-based facilities, the pumping system comprising a power supply located on the surface; an electric motor deployed in the wellbore; a pump driven by the electric motor; a power cable extending from the power supply to the electric motor; and a vent box on the power cable between the power supply and the wellhead.
	Hughes (US 2003/0213598), a cable for an electrical enclosure, is in the same field of endeavor as Vartiainen which is an electrical enclosure.
	Hughes teaches a pumping system, wherein the pumping system is configured to recover fluids from a wellbore to surface-based facilities, the pumping system comprising a power supply located on the surface (402, Fig. 16); an electric motor (414, Fig. 16) deployed in the wellbore (Fig. 16); a pump (412, Fig. 16) driven by the electric motor (414, Fig. 16); a power cable (see Annotated Figure 1) extending from the power supply to the electric motor (Fig. 16); and a vent box (406, Fig. 16) on the power cable between the power supply and the wellhead (Fig. 16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vartiainen to incorporate the teachings of Hughes to provide a pumping system, wherein the pumping system is configured to recover fluids from a wellbore to surface-based facilities, the pumping system comprising a power supply located on the surface; an electric motor deployed in the wellbore; a pump driven by the electric motor; a power cable extending from the power supply to the electric motor; and a vent box on the power cable between the power supply and the wellhead, which would a system with improved tubing and electrical wiring combinations (¶0010, Lines 1-4).

    PNG
    media_image1.png
    416
    793
    media_image1.png
    Greyscale

Annotated Figure 1

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598), in view of Matherne (US 3,810,383).

Regarding claim 2, the combination of Vartiainen & Hughes shows elements of the claimed invention as stated above in claim 1 including two sides of the vent box.
However the combination of Vartiainen & Hughes lacks showing wherein one of the at least two sides of the vent box further comprises a door for accessing the interior of the vent box, wherein the door further comprises: one or more latches for securing the door; and a means for locking the door.
Matherne (US 3,810,383), a door for an electrical enclosure, is in the same field of endeavor as Vartiainen which is an electrical enclosure.
Matherne teaches wherein one of the at least two sides of the box (Fig. 4 – the box can be seen approximately where element 88 is located) further comprises a door (90, Fig. 4) for accessing the interior of the vent box (Fig. 5), wherein the door further comprises: one or more latches (Fig. 3 – the latches can be seen with locks 92 on them) for securing the door (Fig. 3); and a means (92, Fig. 3) for locking the door (Fig. 3).
.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598), in further view of Anderson et al (US 2012/0133524), hereinafter referred to as Anderson.

Regarding claim 3, the combination of Vartiainen & Hughes shows elements of the claimed invention as stated above in claim 1 except wherein the vent box further comprises one or more cable clamps extending through the bottom of the vent box to permit the connection of the power cable through the vent box.  
Anderson (US 2012/0133524), an electrical cabinet with equipment, is in the same field of endeavor as Vartiainen which is an electrical cabinet with equipment.
Anderson teaches wherein the vent box (3010, Fig. 47) further comprises one or more cable clamps (3030, Fig. 47) extending through the bottom of the vent box (Fig. 47) to permit the connection of the power cable through the vent box (¶0193).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vartiainen & Hughes to incorporate the teachings of Anderson to provide wherein the vent box further comprises one or more cable clamps extending through the bottom of the vent box to permit the connection of the power cable through the vent box, which would provide a way to manage cables for better accessibility and organization.

Regarding claim 4, the combination of Vartiainen & Hughes shows elements of the claimed invention as stated above in claim 3 except wherein the one or more cable clamps of the vent box are 
Anderson teaches wherein the one or more cable clamps of the vent box are disposed through the bottom and into the interior of the vent box (3010, Fig. 47 – the cable clamps are disposed through the bottom of the vent box and into the interior of the outer boundary of the vent box) providing a means for grounding the cable and providing strain relief for the cable (Fig. 47 – as the Applicant shows a clamp to be a means for grounding the cable and providing relief for the cable, as Anderson show with clamps 3030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vartiainen & Hughes to incorporate the teachings of Anderson to provide wherein the one or more cable clamps of the vent box are disposed through the bottom and into the interior of the vent box providing a means for grounding the cable and providing strain relief for the cable, which would provide a way to manage cables for better accessibility and organization.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598), in further view of Oyamada (US 6,427,762).

Regarding claim 5, Vartiainen shows elements of the claimed invention as stated above in claim 1 including the vent box having at least two sides. 
However, the combination of Vartiainen & Hughes lack showing wherein one of the at least two sides of the vent box further comprises a plurality of brackets for connecting the vent box to a mounting surface.  
Oyamada (US 6,427,762), an electrical cabinet with equipment, is in the same field of endeavor as Vartiainen which is an electrical cabinet with equipment.
Oyamada teaches wherein one of the at least two sides of the vent box (1/2, Fig. 2) further comprises a plurality of brackets (Fig. 4 – two brackets can be seen connecting the vent box to a mounting surface 3) for connecting the vent box to a mounting surface (3, Fig. 4).
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598).

Regarding claim 6, Vartiainen (US 2007/0030651) shows a system, the system comprising: a vent box (8, Fig. 1), wherein the vent box comprises: a front (Fig. 1 – the vent box 8 comprises of a front wall); a back (Fig. 1 – the vent box 8 comprises of a back wall); a plurality of sides (Fig. 1 – the vent box comprises of a plurality of opposing sides), wherein two or more of the plurality of sides are connected to the front and the back (Fig. 1); one or more upper vents (Fig. 1 – two vents in the upper wall of the vent box 8 connecting airflow to element 14) positioned along an upper edge of at least one of the front, the back or the plurality of sides (Fig. 1); a bottom (Fig. 2 – the vent box 8 comprises of a bottom, which can be seen in Fig. 2 as the element in which element 15 is formed on) connected to the front, the back and the plurality of sides (Fig. 1), wherein the bottom includes one or more lower vents (15, Fig. 2) that extend through the bottom (Fig. 1/2); a top (Fig. 1 – the top of element 1) connected to the front, the back and the plurality of sides (Fig. 1), wherein the top includes a weather cap (Fig. 1 – the top of element 1 is a weather cap that protects all of the interior) that extends downward from the top to partially conceal the one or more upper vents (Fig. 1); and wherein air traveling within the vent box is released through the one or more upper vent and the one or more lower vents (Fig. 1/2 – air can pass through vents or openings).
However, Vartiainen lacks showing a system for providing power to an electric submersible pumping system deployed in a wellbore, the system comprising a surface-based power supply;9 an electric motor deployed in the wellbore; a first power cable connected to the surface-based power supply; a second power cable connected to the electric motor; and a vent box connected to the first power cable 
Hughes (US 2003/0213598), a cable for an electrical enclosure, is in the same field of endeavor as Vartiainen which is an electrical enclosure.
	Hughes teaches a system for providing power to an electric submersible pumping system deployed in a wellbore, the system comprising a surface-based power supply (402, Fig. 16);9 an electric motor (414, Fig. 16 - the Examiner is interpreting a motor that has power directed to it, is a motor that comprises of electricity) deployed in the wellbore (Fig. 16); a first power cable (see Annotated Figure 2) connected to the surface-based power supply (Fig. 16); a second power cable (see Annotated Figure 2) connected to the electric motor (Fig. 16); and a vent box (406, Fig. 16) connected to the first power cable and to the second power cable (see Annotated Figure 2), and wherein gases travelling from the wellbore along and inside the second power cable are released through the vent box (Fig. 16 – the Examiner has understood the limitation to be a statement of intended use; However, as the Applicant shows gases that travel from the wellbore along and inside the second power cable of which gases are to be released through the vent box by showing a cable leading to a vent box, as does Hughes show where gases traveling from the wellbore along and inside the second power cable are to be released from through the vent box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vartiainen to incorporate the teachings of Hughes to provide a system for providing power to an electric submersible pumping system deployed in a wellbore, the system comprising a  surface-based power supply;9 an electric motor deployed in the wellbore; a first power cable connected to the surface-based power supply; a second power cable connected to the electric motor; and a vent box connected to the first power cable and to the second power cable, and wherein gases travelling from the wellbore along and inside the second power cable are released through the one or more upper vents and one or more lower vents, which would a system with improved tubing and electrical wiring combinations (¶0010, Lines 1-4).


    PNG
    media_image2.png
    282
    512
    media_image2.png
    Greyscale

Annotated Figure 2

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598), in view of Matherne (US 3,810,383).

Regarding claim 7, the combination of Vartiainen & Hughes shows elements of the claimed invention as stated above in claim 6 including two sides of the vent box.
However the combination of Vartiainen & Hughes lacks showing wherein one of the at least two sides of the vent box further comprises a door for accessing the interior of the vent box, wherein the door further comprises: one or more latches for securing the door; and a means for locking the door.
Matherne (US 3,810,383), a door for an electrical enclosure, is in the same field of endeavor as Vartiainen which is an electrical enclosure.
Matherne teaches wherein one of the at least two sides of the box (Fig. 4 – the box can be seen approximately where element 88 is located) further comprises a door (90, Fig. 4) for accessing the interior of the vent box (Fig. 5), wherein the door further comprises: one or more latches (Fig. 3 – the latches can be seen with locks 92 on them) for securing the door (Fig. 3); and a means (92, Fig. 3) for locking the door (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vartiainen & Hughes to incorporate the teachings .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598), in further view of Anderson et al (US 2012/0133524), hereinafter referred to as Anderson.

Regarding claim 8, the combination of Vartiainen & Hughes shows elements of the claimed invention as stated above in claim 6 except wherein the vent box further comprises one or more cable clamps extending through the bottom of the vent box to permit the connection of the power cables through the vent box.  
Anderson (US 2012/0133524), an electrical cabinet with equipment, is in the same field of endeavor as Vartiainen which is an electrical cabinet with equipment.
Anderson teaches wherein the vent box (3010, Fig. 47) further comprises one or more cable clamps (3030, Fig. 47) extending through the bottom of the vent box (Fig. 47) to permit the connection of the power cables through the vent box (¶0193).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vartiainen & Hughes to incorporate the teachings of Anderson to provide wherein the vent box further comprises one or more cable clamps extending through the bottom of the vent box to permit the connection of the power cables through the vent box, which would provide a way to manage cables for better accessibility and organization.

Regarding claim 9, the combination of Vartiainen & Hughes shows elements of the claimed invention as stated above in claim 8 except wherein the one or more cable clamps are disposed through the bottom and into the interior of the vent box providing a means for grounding the cable and providing strain relief for the cable.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vartiainen & Hughes to incorporate the teachings of Anderson to provide wherein the one or more cable clamps are disposed through the bottom and into the interior of the vent box providing a means for grounding the cable and providing strain relief for the cable, which would provide a way to manage cables for better accessibility and organization.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598), in further view of Oyamada (US 6,427,762).

Regarding claim 10, Vartiainen shows elements of the claimed invention as stated above in claim 6 including the vent box having at least two sides. 
However, the combination of Vartiainen & Hughes lack showing wherein one of the at least two sides of the vent box further comprises a plurality of brackets for connecting the vent box to a mounting surface.  
Oyamada (US 6,427,762), an electrical cabinet with equipment, is in the same field of endeavor as Vartiainen which is an electrical cabinet with equipment.
Oyamada teaches wherein one of the at least two sides of the vent box (1/2, Fig. 2) further comprises a plurality of brackets (Fig. 4 – two brackets can be seen connecting the vent box to a mounting surface 3) for connecting the vent box to a mounting surface (3, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vartiainen & Hughes to incorporate the teachings of Oyamada to provide wherein one of the at least two sides of the vent box further comprises a plurality . 

Claims 11 & 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598).

Regarding claim 11, Vartiainen (US 2007/0030651) shows a vent box comprising: a front (Fig. 1 – the vent box 8 comprises of a front wall); a back (Fig. 1 – the vent box 8 comprises of a back wall); a pair of opposing sides (Fig. 1 – the vent box 8 comprises of a plurality of opposing sides); a bottom (Fig. 2 – the vent box 8 comprises of a bottom, which can be seen in Fig. 2 as the element in which element 15 is formed on); an interior defined by the front, the back and the pair of opposing sides (Fig. 1);11 a plurality of upper vents (Fig. 1 – two vents in the upper wall of the vent box 8 connecting airflow to element 14), wherein the upper vents place the interior in communication with the atmosphere (The Oxford English Dictionary defines Atmosphere; 1.b. “The mass of aeriform surrounding the earth, the whole body of terrestrial air”. The Examiner is interpreting the upper vents place the interior to be in communication with the atmosphere, as the upper vents transfer air); and a top (Fig. 1 – the top of element 1) connected to the front, the back and the pair of opposing sides (Fig. 1), wherein the top at least partially conceals one or more of the plurality of upper vents (Fig. 1).  
	However, Vartiainen lacks showing a pumping system configured to recover fluids from a wellbore, wherein the pumping system has a surface-based power supply and an electric motor deployed in the wellbore, wherein the pumping system further comprises, a first power cable, wherein the first power cable is connected to the vent box and the power supply; and a second power cable, wherein the second power cable is connected to the electric motor and the vent box; and wherein the first power cable is placed in electrical connection with the second power cable inside the vent box.
Hughes (US 2003/0213598), a cable for an electrical enclosure, is in the same field of endeavor as Vartiainen which is an electrical enclosure.
	Hughes teaches a pumping system configured to recover fluids from a wellbore (Fig. 16), wherein the pumping system has a surface-based power supply (402, Fig. 16) and an electric motor (414, Fig. 16 Annotated Figure 2), wherein the first power cable is connected to the vent box and the power supply (Fig. 16); and a second power cable (see Annotated Figure 2), wherein the second power cable is connected to the electric motor and the vent box (Fig. 16); and wherein the first power cable is placed in electrical connection with the second power cable inside the vent box (Fig. 16 – as the Applicant shows a first or a second power cable, much less a first and a second power cable placed in electrical connection inside the vent box in Fig. 1 by showing two cables going into a vent box, as does Hughes show in Fig. 16 with two power cables placed into electrical connection inside the vent box by showing two power cables going into a vent box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vartiainen to incorporate the teachings of Hughes to provide a pumping system configured to recover fluids from a wellbore, wherein the pumping system has a surface-based power supply and an electric motor deployed in the wellbore, wherein the pumping system further comprises, a first power cable, wherein the first power cable is connected to the vent box and the power supply; and a second power cable, wherein the second power cable is connected to the electric motor and the vent box; and wherein the first power cable is placed in electrical connection with the second power cable inside the vent box, which would a system with improved tubing and electrical wiring combinations (¶0010, Lines 1-4).

Regarding claim 14, Vartiainen shows elements of the claimed invention as stated above in claim 11 including the vent box comprising a lower vent extending through the bottom (Fig. 2).
Regarding claim 14 and the limitation wherein the vent box further includes a plurality of lower vents extending through the bottom, Vartiainen shows a lower vent extending through the bottom (Fig. 15) that vents air.
Producing a plurality12 of lower vents would produce the same result of venting air. Accordingly, the courts have held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. Sect.VI.B.


Regarding claim 15, Vartiainen shows wherein the top includes a weather cap (Fig. 1 – the top of element 1 is a weather cap that protects all of the interior) that extends downward from the top to partially conceal the plurality of upper vents (Fig. 1).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vartiainen (US 2007/0030651) in view of Hughes (US 2003/0213598), in further view of Anderson et al (US 2012/0133524), hereinafter referred to as Anderson.

Regarding claim 12, the combination of Vartiainen & Hughes shows elements of the claimed invention as stated above in claim 11 except wherein the vent box further comprises one or more cable clamps extending through the bottom of the vent box to permit the connection of the power cables through the vent box.  
Anderson (US 2012/0133524), an electrical cabinet with equipment, is in the same field of endeavor as Vartiainen which is an electrical cabinet with equipment.
Anderson teaches wherein the vent box (3010, Fig. 47) further comprises one or more cable clamps (3030, Fig. 47) extending through the bottom of the vent box (Fig. 47) to permit the connection of the power cables through the vent box (¶0193).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vartiainen & Hughes to incorporate the teachings of Anderson to provide wherein the vent box further comprises one or more cable clamps extending through the bottom of the vent box to permit the connection of the power cables through the vent box, which would provide a way to manage cables for better accessibility and organization.

Regarding claim 13, the combination of Vartiainen & Hughes shows elements of the claimed invention as stated above in claim 11 except wherein the one or more cable clamps are disposed through 
Anderson teaches wherein the one or more cable clamps are disposed through the bottom and into the interior of the vent box (3010, Fig. 47 – the cable clamps are disposed through the bottom of the vent box and into the interior of the outer boundary of the vent box) providing a means for grounding the cable and providing strain relief for the cable (Fig. 47 – as the Applicant shows a clamp to be a means for grounding the cable and providing relief for the cable, as Anderson show with clamps 3030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vartiainen & Hughes to incorporate the teachings of Anderson to provide wherein the one or more cable clamps are disposed through the bottom and into the interior of the vent box providing a means for grounding the cable and providing strain relief for the cable, which would provide a way to manage cables for better accessibility and organization.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746